NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PHYLLIS A. HUMPHREY,
Clocimant-Appellant,
V. '
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
ResponcZent-Appellee.
2010-7061
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-878, Judge Alan G. Lance,
Sr.
ORDER
Phyllis A. Hun1phrey has not responded to the court’s
l\/latch 24, 2010 order directing her to show cause why
this appeal should not be dismissed as untimely.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The appeal is dismissed
(2) Each side shall bear its own costs

HUMPHREY v. DvA 2
FOR THE COUB,T
NUV 3 0
_  /s/ J an Horbal
Date J an Horbaly
Clc-ark
cc: Phyllis A. Humphrey
Michael D. Snyder, Esq.
FIlFED
us count
817 me FEniJRAlPdli:z5:lFr~F0R
NUV 3 0 2010
.lANHORBALY
CLEZK